USCA4 Appeal: 21-1410    Doc: 35            Filed: 03/22/2022   Pg: 1 of 3




                                             UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                               No. 21-1410


        SARAH BLACKBURN,

                   Plaintiff – Appellant,

              v.

        ERIE INSURANCE PROPERTY & CASUALTY COMPANY, d/b/a Erie
        Insurance Group,

                   Defendant – Appellee.



                                            No. 21-1580


        GREG M. MOORE,

                   Plaintiff – Appellant,

              v.

        ERIE INSURANCE PROPERTY & CASUALTY COMPANY, d/b/a Erie
        Insurance Group,

                   Defendant – Appellee.
USCA4 Appeal: 21-1410      Doc: 35            Filed: 03/22/2022   Pg: 2 of 3




                                              No. 21-1584


        BRIAN MOORE, Individually and as Personal Representative of the Estate of
        Alexandria Moore,

                     Plaintiff – Appellant,

              v.

        ERIE INSURANCE PROPERTY & CASUALTY COMPANY, d/b/a Erie
        Insurance Group,

                     Defendant – Appellee.


        Appeals from the United States District Court for the Southern District of West Virginia,
        at Charleston. Thomas E. Johnston, Chief District Judge. (2:18-cv-00980; 2:18-cv-
        001136; 2:18-cv-01090)


        Submitted: February 25, 2022                                      Decided: March 22, 2022


        Before MOTZ, WYNN, and THACKER, Circuit Judges.


        Affirmed by unpublished opinion. Judge Motz wrote the opinion, in which Judge Wynn
        and Judge Thacker joined.


        ON BRIEF: Brent K. Kesner, Ernest G. Hentschel, II, KESNER & KESNER, PLLC,
        Charleston, West Virginia, for Appellants. Matthew J. Perry, J. Jarrod Jordan, Jill E.
        Lansden, LAMP BARTRAM LEVY TRAUTWEIN PERRY & POWELL, PLLC,
        Huntington, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                       2
USCA4 Appeal: 21-1410         Doc: 35     Filed: 03/22/2022      Pg: 3 of 3




        DIANA GRIBBON MOTZ, Circuit Judge:

              The plaintiffs in these consolidated cases appeal the district court’s denial of their

        motions to amend their complaints and the dismissal of their actions. We have thoroughly

        reviewed the record and the district court’s reasoning, and we detect no error. See J.A.

        657-672. Therefore, we affirm on the basis of the reasons given in the district court’s

        opinion. See also Lydick v. Erie Ins. Prop. & Cas. Co., 778 F. App’x 271 (4th Cir. 2019).

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                    3